Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

         Claims 1, 2-5, 8 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification as originally filed does not provide a written description of a specie wherein “a body coupled with the first rail” --- “at ” ---  “the plurality of engagement surfaces associated with the first rail.”, as set forth in claim 1, and the openings are formed in the openings are in a portion of the first rail;, as set forth in claim 9, as it appears that the written description only supports the plurality of engagement surfaces are on/in the leg member.
      In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 9 and 11, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Suroff (2,975,857) in view of Robbins (6,361,086).
Suroff shows;
1.    A ladder (at 12) comprising:
a first rail assembly comprising:

      a first plurality of rungs (22) coupled between the pair of rails;
      a leg member (at 26);
     an adjustment mechanism (50) adjustably coupling a first rail of the pair of rails to the leg member, the adjustment mechanism comprising:
      a body (57) coupled with the first rail and slidable relative to the leg member (the leg member slides relative to the rail to which the body is attached, as interpreted  by the examiner);
      an engagement pins (52) slidably displaceable relative to the body and configured for selective engagement with a plurality of engagement surfaces (54) associated with the first rail (associated with the leg member, as best understood by the examiner), wherein the plurality of engagement surfaces and the engagement pin is arranged such that the engagement pin is positionable in abutting engagement with an engagement surface of the plurality of engagement surfaces at one time;
      at least one biasing member (72) configured to bias the engagement pin towards engagement with the plurality of engagement surfaces associated with the first rail.
      Suroff does not show at least two engagement pins slidably displaceable relative to the body and configured for selective engagement with the plurality of 
       Robbins (Fig. 3B) shows an adjustment mechanism (26, 28, 60, 62, 130) having at least two engagement pins (60 and 62) slidably displaceable relative to a body and configured for selective engagement with an engagement surface (156) such that only a single engagement pin of the at least two engagement pins is in abutting engagement with the engagement surface at one time. Robbins further teaches his engagement pins includes an angled engagement surface (66, 96) and an abutment surface (at 172), as set forth in claim 5.
         All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined element as claimed, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, since the elements perform as expected and thus the results would be expected. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the adjustment mechanism of Suroff to comprise at least two engagement pins, as taught by Robbins, since it would have provided the predictable results of allowing engagement at added incremental positions.

5. The ladder of claim 1, wherein each of the at least two engagement pins includes an angled engagement surface (note angled surface 66, and 96) and an abutment surface (note 172).
8.    The ladder of claim 1, wherein the engagement surfaces are configures as openings (54).
9.    The ladder of claim 8, wherein the openings are formed in a portion of the first rail (the leg member, as understood by the examiner).
11.    The ladder of claim 1, further comprising a second leg member (24) adjustably coupled with a second rail (20’) of the pair of rails by way of a second adjustment mechanism.
   With respect to least two engagement pins include 3 or more engagement pins, as set forth in claim 3, it would have been considered obvious to one of ordinary skill in the art, at the time the invention was made, to have provided additional of the engagement pins, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
3. The ladder of claim 2, wherein the at least two engagement pins include 3 or more engagement pins.
.
  Claims 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suroff (2,975,857) in view of Robbins (6,361,086).
Suroff shows;
      13.  A ladder comprising: 
     a first rail assembly comprising:
     a pair of rails (20, 20’),
     a first plurality of rungs (22) coupled between the pair of rails; 
 a leg member (26) having a plurality of engagement surfaces (54);
an adjustment mechanism (50) adjustably coupling a first rail of the pair of rails to the leg member, the adjustment mechanism comprising:
     a body (57) coupled with the first rail and slidable relative to the leg member; an engagement pin (52) slidably displaceable relative to the body and configured for selective engagement with the plurality of engagement surfaces of the leg member;
       at least one biasing member (72) configured to bias the engagement pin towards engagement with the plurality of engagement surfaces.
      Suroff does not show at least two engagement pins slidably displaceable relative to the body and configured for selective engagement with the plurality of 
       Robbins (Fig. 3B) shows an adjustment mechanism (26, 28, 60, 62, 130) having at least two engagement pins (60 and 62) slidably displaceable relative to a body and configured for selective engagement with an engagement surface (156) such that only a single engagement pin of the at least two engagement pins is in abutting engagement with the engagement surface at one time. Robbins further teaches his engagement pins includes an angled engagement surface (66, 96) and an abutment surface (at 172), as set forth in claim 17.
         All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined element as claimed, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, since the elements perform as expected and thus the results would be expected. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the adjustment mechanism of Suroff to comprise at least two engagement pins, as taught by Robbins, since it would have provided the predictable results of allowing engagement at added incremental positions.

17.   The ladder of claim 13, wherein each of the at least two engagement pins includes an angled engagement surface (note angled surface 66, and 96) and an abutment surface (note 172).
18. The ladder of claim 13, wherein the engagement surfaces are configured as openings.

      With respect to least two engagement pins include 3 or more engagement pins, as set forth in claim 15, it would have been considered obvious to one of ordinary skill in the art, at the time the invention was made, to have provided additional of the engagement pins, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
15.   The ladder of claim 14, wherein the at least two engagement pins include three or more engagement pins.
16.   The ladder of claim 15, wherein the engagement pins are each configured as a dog.
Applicant’s arguments with respect to claim(s) 1-5, 8, 9 and 11 have been considered but are moot because the new ground of rejection does not rely the combination of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN CONSTANTINE CHIN-SHUE whose telephone number is (571)272-6828.  The examiner can normally be reached on Mon-Fri 8.00-5.00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 28800.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALVIN C CHIN-SHUE/Primary Examiner, Art Unit 3634